DETAILED ACTION
This office action is in response to the application filed on 26 January 2021. Claims 13-24 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 26 January 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 18-21 and 24 are objected to because of the following informalities:  
Regarding Claim 18, line 4 of the claim, the limitation “the associated vehicle” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an associated vehicle - - .
Regarding Claim 19, line 5 of the claim, the limitation “the associated vehicle” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an associated vehicle - - .
Regarding Claim 20, line 8 of the claim, the limitation “the associated vehicle” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an associated vehicle - - .
Regarding Claim 21, line 11 of the claim, the limitation “the acting force” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - an acting force - - .
Regarding Claim 24, line 7 of the claim, the limitation “the region” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a region - - .
Regarding Claim 24, line 10 of the claim, the limitation “the direction of a side that faces toward” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a direction of a side that faces toward - - .
Regarding Claim 24, line 13 of the claim, the limitation “the direction of a side that faces away” lacks clear antecedent basis. For purposes of examination, the limitation will be reasonably interpreted as - - a direction of a side that faces away - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the last line of Claim 21, the claim recites, “in a range corresponding to an acceleration in the range of 5 g or more” (emphasis added). However, the claimed range is not clearly defined in the claim, and one of ordinary skill in the art would not be able to ascertain as to the limits associated with the range. Therefore, the term “range” as claimed renders the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawlinson et al., US Patent Application Publication No.: 2015/0138449 A1, hereby Rawlinson.
Regarding Claims 13 and 23, Rawlinson discloses a display device for an interior of a vehicle, and a vehicle (Figs. 15-16 and 26, and paragraph [0035]), comprising:
“a vehicle body (Figs. 15-16 and 26, and paragraph [0035]); 
an interior, formed by the vehicle body, and having a roof liner (Figs. 15-16 and 26, and paragraph [0035]); and 
a display device attached on or in the roof liner, the display device comprising: a display unit that visually displays information (Fig. 26, and paragraph [0060]; see also Figs. 15-16, and paragraph [0035]); and 
a movement mechanism that transfers the display unit, between a position of non-use parallel to a roof liner of the vehicle, and a position of use swiveled away from the roof liner of the vehicle, and holds the display unit in the position of non-use and/or in the position of use (Fig. 26, and paragraph [0060]; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; see also paragraph [0035]), 
wherein the movement mechanism (Fig. 26, and paragraph [0060]; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]): 
(i) is attached to the display unit by first guide elements for the purpose of defining a pivot for swiveling the display unit at least between the position of non-use and the position of use (Fig. , 
(ii) includes second guide elements, each of which is coupled to the display unit in a mechanical operative connection via a coupling lever of the display device (Fig. 26, and paragraph [0060], disclosing side mounted arms (elements 2603 and 2607, or elements 2605 and 2609) are connected to guide tracks (elements 2601A and 2601B) by means of hinges (elements 2617 and 2621, or elements 2619 and 2623), and are connected to the display (element 101), by means of hinges (element 2613, and an additional hinge not visible in view, or elements 2611 and 2615) and are further swivelable about respective axes; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; see also paragraph [0035]), and 
(iii) includes two guide rails attached to the roof liner, which guide rails have a guideway for receiving the first and second guide elements and for moving the first and second guide elements therein along the guideway (Fig. 26, and paragraph [0060], disclosing side mounted arms (elements 2603 and 2607, or elements 2605 and 2609) are connected to guide tracks (elements 2601A and 2601B) by means of hinges (elements 2617 and 2621, or elements 2619 and 2623), and are connected to the display (element 101), by means of hinges (element 2613, and an additional hinge not visible in view, or elements 2611 and 2615) and are further swivelable about respective axes; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; see also paragraph [0035]).”
Regarding Claim 14, Rawlinson discloses:
“wherein the coupling levers are: realized as a pair, identical or substantially identical to each other, of equal length, linear or substantially linear, aligned parallel to each other, aligned flush with each other, and/or each realized with a first end and a second end (Fig. 26, and paragraph [0060]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]).”
Regarding Claim 15, Rawlinson discloses:
“wherein a respective first end of a coupling lever is attached in a rotatably mounted manner to the display unit, and/or a respective second end of a coupling lever is attached in a rotatably mounted manner to an associated second guide element (Fig. 26, and paragraph [0060], disclosing side mounted arms (elements 2603 and 2607, or elements 2605 and 2609) are connected to guide tracks (elements 2601A and 2601B) by means of hinges (elements 2617 and 2621, or elements 2619 and 2623), and are connected to the display (element 101), by means of hinges (element 2613, and an additional hinge not visible in view, or elements 2611 and 2615) and are further swivelable about respective axes; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]).”
Regarding Claim 16, Rawlinson discloses:
“wherein a position of a mounting point of a first end of a coupling lever on the display unit is in each case: spatially spaced apart from a position of a mounting point of an associated first guide element, and/or arranged on or in the region of a longitudinal edge of the display unit (Fig. 26, and paragraph [0060]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]).”
Regarding Claim 17, Rawlinson discloses:
“wherein the first guide elements and/or the second guide elements are: identical or substantially identical amongst each other or as a whole, realized as sliders, and/or configured for sliding movement in a respective guide rail (Fig. 26, and paragraph [0060]; examiner notes that since .”
Regarding Claim 18, Rawlinson discloses:
“wherein the first guide elements are attached to, or in the region of, a first transverse edge and/or a longitudinal edge of the display unit, and/or when the display device has been mounted in the associated vehicle, the first transverse edge together with the pivot is aligned parallel to a direction of transverse extent of the vehicle (Fig. 26, and paragraph [0060]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]).”
Regarding Claim 19, Rawlinson discloses:
“wherein the display unit is configured: with a substantially rectangular shape (Fig. 26, and paragraph [0060]; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]), with transverse edges aligned parallel to a direction of transverse extent of the vehicle when the display device has been mounted on the associated vehicle, and/or with longitudinal edges aligned parallel to a direction of longitudinal extent of the associated vehicle when the display device has been mounted on the associated vehicle (Fig. 26, and paragraph [0060]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]).”
Regarding Claim 20, Rawlinson discloses:
“wherein the guide rails are: realized as a pair (Fig. 26, and paragraph [0060]; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]), identical or substantially identically to each other, linear or substantially linear, aligned parallel to each other, aligned flush with each other in respect of their respective first and second ends, attached to, or in the region of, a roof liner when the display device has been mounted on the associated vehicle, and/or aligned parallel to a direction of longitudinal extent of the vehicle when the display device has been mounted on the associated vehicle.”
Regarding Claim 22, Rawlinson discloses:
“a drive unit that is: (i) configured to drive the first guide elements and/or the second guide elements, and is designed to move the first guide elements and the second guide elements separately and/or jointly and equally in a respective guide rail (Fig. 26, and paragraph [0060]; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; examiner notes that since the claim is recited in the alternative, the examiner has met the limitation; see also paragraph [0035]), and/or (ii) realized with one or more controllable drives, and with drive means that are mechanically couplable to them and that are assigned to respective guide elements, in the form of brush cables or helical cables that are designed for meshing engagement by first and/or second guide elements for the purpose of moving them.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rawlinson, in view of Ito, JP 2004149057 A (English Translation provided cited in PTO-892), hereby Ito.
Rawlinson discloses the invention substantially as claimed. Regarding Claim 24, Rawlinson discloses:
“the two guide rails of the display device are attached on or in the roof liner so as to extend with equal length flush and parallel to each other in a direction of longitudinal extent of the vehicle, and, with respect to a direction of transverse extent of the vehicle, in outer regions of the roof liner (Fig. 26, and paragraph [0060]; see also Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054]; see also paragraph [0035]), 
two first guide elements of the display device are received in the guide rails such that a corresponding first transverse edge of the display unit of the display device, . . . , is arranged parallel to the direction of transverse extent of the vehicle and, with respect to the direction of longitudinal extent of the vehicle, in the direction of a side that faces toward the rear of the vehicle (Fig. 26, and paragraph [0060], disclosing side mounted arms (elements 2603 and 2607, or elements 2605 and 2609) are connected to guide tracks (elements 2601A and 2601B) by means of hinges (elements 2617 and 2621, or elements 2619 and 2623), and are connected to the display (element 101), by means of hinges (element 2613, and an additional hinge not visible in view, or elements 2611 and 2615) and are further swivelable about respective axes; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; see also paragraph [0035]), and 
two second guide elements of the display device are received in the guide rails such that a second transverse edge of the display unit of the display device that is opposite the first transverse edge is arranged in the direction of a side that faces away from the rear of the vehicle (Fig. 26, and paragraph [0060], disclosing side mounted arms (elements 2603 and 2607, or elements 2605 and 2609) are connected to guide tracks (elements 2601A and 2601B) by means of hinges (elements 2617 and 2621, or elements 2619 and 2623), and are connected to the display (element 101), by means of hinges (element 2613, and an additional hinge not visible in view, or elements 2611 and 2615) and are further swivelable about respective axes; Fig. 15, and elements 805, 813, and 815, and Fig. 16, element 1609, and paragraphs [0044], [0052], and [0054], disclosing the display position controller is used by the control system to control the use/non-use positions of the display; see also paragraph [0035]).”
However, although Rawlinson does not expressly disclose the claimed transverse edge region of which the first guide elements are attached, Ito does expressly disclose the following:
“. . . ,
two first guide elements of the display device are received in the guide rails such that a corresponding first transverse edge of the display unit of the display device, to the region of which the first guide elements are attached, is arranged parallel to the direction of transverse extent of the vehicle and, with respect to the direction of longitudinal extent of the vehicle, in the direction of a side that faces toward the rear of the vehicle (Figs. 10a-10b, and 17-20, and paragraph [0033], disclosing a front end protruding portion (Figs. 10a-10b, element 19e) includes a pivot pin (element 37) (overall recognized as the claimed first guide elements) that is attached to a region of a transverse edge on both sides of the display (element 10); see also Figs. 10a-10b, and 17-20, and paragraphs [0039]-[0040], additionally disclosing a rotating arm (i.e., element 41) that has a rear pivot pin (i.e., pin, element 41b) (overall recognized as second guide elements with lever) positioned on both sides of the display (element 10); see also Abstract, disclosing a slider (element 19) and guide rails (element 22); see also Figs. 6-9 and 11), and 
. . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rawlinson and Ito to modify a display device for an interior of a vehicle, and a vehicle of Rawlinson to use the claimed the claimed transverse edge region of which the first guide elements are attached as in Ito. The motivation for doing so would have been to create the advantage of providing a more compact display device by reducing the height of the chassis, thereby reducing the thickness (Figs. 17-20 and paragraphs [0005]-[0008]).
Allowable Subject Matter
Examiner notes that Claim 21 contains allowable subject matter; however, Claim 21 is currently objected to due to minor informalities and also rejected under 35 U.S.C. § 112(b), as recited above, and thus, the claim is not allowable in its current form. If the claim was rewritten to remove the objection and rejection, then Claim 21 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose moveable vehicular displays. For example, the following references show similar features in the claims, although not relied upon: Muldowney (US 2018/0027689 A1), Figs. 1-3; He (CN 103538532 A), Fig. 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482